EXHIBIT 10.7

WOLVERINE WORLD WIDE, INC.

STOCK OPTION LOAN PROGRAM
(Effective July 11, 2000)

          A loan program has been established by the Company to permit current
employees, directors and/or officers to assist with the exercise of stock
options. This program enables these individuals to borrow up to 95% of the
market value of the stock on the date of the loan (but not more than 95% of the
option price). The loan is collateralized by 100% of the related shares of
optioned stock. The following rules have been established.

1.

Only those employees, directors or officers whose cumulative options are 500
shares or more are eligible. Also, you will become eligible under the loan
program if you receive a later option grant which, when added to any prior
options received, puts you up to the 500 share minimum.

 

 

2.

Interest Rate -- The interest rate, fixed at the commencement of the loan, will
be the greater of 6 1/2% per annum or the rate specified by the Internal Revenue
Service which would trigger the imputed interest rules. Interest will be billed
and payable quarterly (March, June, September and December).

 

 

3.

Each loan is repayable over a twelve (12) year period (or until termination of
employment, if earlier). During the first five (5) years, payments of interest
only are required. After five (5) years, quarterly principal payments of 3 3/4%
(15% per year) are required, plus accrued interest, until the loan is repaid. In
the event of termination of employment (excluding retirement, death or permanent
disability), the unpaid principal and interest is due, in full, within thirty
(30) days. Loans may be prepaid without penalty. In the event of retirement,
death, or permanent disability, the full-unpaid principal and interest is due
within twenty-four (24) months of the date of termination of employment.

 

 

4.

The principle of any loan and/or accrued interest may be paid at anytime by
surrendering shares of Company stock to the Company. The surrendered shares may
be shares held as collateral for the loan being repaid or other fully vested
shares held by the employee, subject to the requirements in Paragraph 6(c). The
surrendered shares will be applied to principal and/or interest at the market
value of the shares on the day of such surrender (calculated as the average of
the highest and lowest sale prices on the date of surrender or the last
preceeding trading day if the date of surrender is not a trading day).

 

 

5.

Subject to the requirements of Paragraph 6(c), the proceeds of any sale of stock
acquired pursuant to a loan must be applied first to the payment of the loan and
accrued interest. If any part of the stock is to be sold, a pro-rata portion
(shares sold to total pledged) of the loan must be repaid first from the
proceeds of the sale.





--------------------------------------------------------------------------------


6.

(a)

Collateral of 100% of the stock exercised is required to be pledged for each
loan. The original stock pledged may relate only to the loan made against that
stock purchase and cannot be used as further security for future loans until the
original loan is paid off.

 

 

 

 

(b)

If the collateral value of the stock pledged falls below the loan balances for
more than three (3) consecutive months, the employee, director or officer must
either: (i) repay the loan at a rate equal to 2 1/2% of the difference per
quarter until no shortfall exists, or (ii) pledge other stock to secure the loan
shortfall. This is in addition to other required payments. Participants may
utilize Company stock to pay off all or any portion of an outstanding loan
(principal and/or accrued interest) under this program.

 

 

 

 

(c)

The employee is not permitted to sell, withdraw, pledge or otherwise dispose of
all or any part of the collateral for a loan until deficiency payments in (b)
above have been repaid or until, as a result of the repayments and/or an
increase in the market value of the underlying stock, the current loan is equal
to or less than the current market value of the stock.

 

 

 

7.

Existing stock option loans will, as necessary, convert to the new loan program
under the following guidelines.

 

 

 

(a)

If required principal payments have not yet commenced under the original loan,
repayment (principal and interest) will be governed by the new loan program.

 

(b)

A new note, if such is deemed necessary by the Company, must be executed.

 

 

8.

Employees will have the right to receive dividends on the stock and to vote the
stock.

 

 

9.

A promissory note, stock pledge agreement, and assignment of stock certificate
to sell stock, in the form supplied by the Company, must be executed at the time
of the loan.